DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks, amended claims and terminal disclaimers filed on March 15, 2021 is acknowledged. Claims 113, 115-118, 120-127, 129-143, and 145 are pending in this application. Claims 113 and 118 have been amended. Claims 1-112, 114, 119, 128, and 144 have been cancelled. 

Withdrawn Objections/Rejections
 Claim Rejections - 35 USC § 103
The rejection of claims 113, 115-118, 121, 129-133, 135, 142-143, and 145 under 35 U.S.C. 103 as being unpatentable over Harrison et al. (GB 2 326 340) in view of Casey (US 5,064,635) has been withdrawn in view of Applicants amendment and arguments regarding the limitation “immediately prior to use” within the method. 
The rejection of claims 113, 115-118, 120-121, 125, 129-135, 139, 142-143, and 145 under 35 U.S.C. 103 as being unpatentable over Harrison et al. (GB 2 326 340) in view of Casey (US 5,064,635; hereinafter referred to as Casey 1) and further in view of Casey et al. (US 4,678,658; hereinafter referred to as Casey 2) has been withdrawn in view of Applicants amendment and arguments regarding the limitation “immediately prior to use” within the method.
s 113, 115-118, 121, 123, 129-133, 135, 137, 142-143, and 145 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (GB 2 326 340) in view of Casey (US 5,064,635; hereinafter referred to as Casey 1) and further in view of Cozean et al. (US 9,717,669). 
The rejection of claims 113, 115-118, 121-122, 124, 129-133, 135-136, 138, 142-143, and 145 under 35 U.S.C. 103 as being unpatentable over Harrison et al. (GB 2 326 340) in view of Casey (US 5,064,635) and further in view of Suekuni et al. (US 2013/0071488) has been withdrawn in view of Applicants amendment and arguments regarding the limitation “immediately prior to use” within the method.
The rejection of claims 113, 115-118, 121, 127, 129-133, 135, 141-143, and 145 under 35 U.S.C. 103 as being unpatentable over Harrison et al. (GB 2 326 340) in view of Casey (US 5,064,635) and further in view of Meloy (US 4,605,534) has been withdrawn in view of Applicants amendment and arguments regarding the limitation “immediately prior to use” within the method.
The rejection of claims 113, 115-118, 121, 126, 129-133, 135, 140, 142-143, and 145 under 35 U.S.C. 103 as being unpatentable over Harrison et al. (GB 2 326 340) in view of Casey (US 5,064,635) and further in view of Burton (US 4,898,681) has been withdrawn in view of Applicants amendment and arguments regarding the limitation “immediately prior to use” within the method.
Double Patenting
The rejection of claims 113, 115-118, 120-127, 129-143, and 145 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,246,671 has been withdrawn in view of the filing of the terminal disclaimer. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Harrison et al. (GB 2 326 340) which teaches a system for disinfecting a germ carrying body which system comprises two components wherein: 
the first component comprises a disinfectant precursor; and
the second component comprises a compound which, on admixture with the first component, reacts with the precursor to for a disinfectant; 
wherein either component includes a substance which exhibits a color change after a period of time has elapsed, subsequent to the application of the material to the body, which is at least as long as the time required for the material to disinfect the body (abstract). 
Each component is in the form of an aqueous solution (page 2, lines 21-22). 
Additional components include additives such as stabilizers, buffers, preservatives, viscosity modifiers, perfumes, and surfactants (page 2, lines 21-24). 
Harrison does not disclose the disinfectant solution can be a spray or film or the disinfectant solution is mixed immediately prior to use as amended in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615